The employer," self-insurer, has appealed from a decision of the State Industrial Board, dated October 25, 1943, which directed it refer the claimant for X-ray study of the gastro-intestinal tract. Claimant was injured on July 7, 1923. Compensation was paid until February, 1933. No compensation has since been paid. Appellant is resisting the claim on the ground that it comes within section 25-a of the Workmen’s Compensation Law. This case was open and pending on April 24, 1933, and has never been closed. It has been adjourned yearly with the consent and approval of the appellant. The appellant never requested that the case be closed until October 14, 1943. The decision of the Industrial Board is proper. Award affirmed, with costs to the State Industrial Board. All concur.